Int
       he Un
           it
            edS
              tat
                esC
                  our
                    tofF
                       ede
                         ralC
                            laim
                               s
                            OFF
                              ICEOFSPEC
                                      IAL MASTERS
                                    No
                                     .14
                                       -1195V
                                  F
                                  il
                                   ed:Ma
                                       rch7,2017


** * * * * * * * * * * * * * **
SHANNONa nd WILLIAMPOWERS   ,      *
Pa
 ren
   tsandNatur
            alGuardiansofL.P
                           .,amino
                                 r,*
                                    *      Specia
                                                lM ast
                                                     erS ander
                                                             s
                Pet
                  it
                   ioners
                        ,          *
                                   *        A
                                            tto
                                              rneys’FeesandCo sts
                                                                ;S t
                                                                   atu
                                                                     teof
v
.                                  *       Limi
                                              tat
                                                ions;Equi
                                                        ta b
                                                           leT ol
                                                                ling
                                                                   ;Fir
                                                                      st
                                   *       Symptomo rM an
                                                        ifest
                                                            ationofOnset
                                                                       ;
SECRETARYOFHEALTH                  *      R ea
                                             sonableBasi
                                                       s
ANDHUMANSERV   ICES ,              *
                                    *
                Responden
                        t.         *
** * * * * * * * * * * * * * **
Jame
   sB.Blum e
           nst
             iel
               ,Blum en
                      st
                       ielFa
                           lvo,LLC,Dubl
                                      in,OH
                                          ,forP e
                                                ti
                                                 tione
                                                     rs.

AmyP
   .Koko
       t,Un
          itedS
              ta
               tesD
                  epa
                    rtm
                      ento
                         fJu
                           st
                            ice
                              ,Wa
                                shing
                                    ton
                                      ,DC
                                        ,fo
                                          rRe
                                            spond
                                                ent
                                                  .

              DEC
                ISIONDENY
                        INGATTORNEYS
                                   ’FEESANDCOSTS1

     OnD e
         cember12
                ,2014,Sha
                        nnona nd Wi
                                  ll
                                   iamPower
                                          s(“Pe
                                              ti
                                               tione
                                                   rs”
                                                     )fi
                                                       ledapet
                                                             it
                                                              ionfor
                                                              2
compen
     sat
       ionund
            ertheNa
                  tiona
                      lV a
                         ccineInju
                                 ryProg
                                      ram
                                        ,42U .S
                                              .C.§300a
                                                     a-10
                                                        ,ets
                                                           eq.( th
                                                                 e
“Vac
   cineAct
         ”or“Prog
                ram”)
                    ,onbehalfofthe
                                 irmino
                                      rch
                                        ild
                                          ,L.P.Pet
                                                 .,ECFNo.1.

       OnA p
           ril8,2016
                   ,Spec
                       ialMasterH amil
                                     ton-F
                                         ieldmandi
                                                 sm is
                                                     sedPet
                                                          it
                                                           ioners
                                                                ’claimas
unt
  imelyfil
         ed.D  ec
                is
                 ion,ECFNo.51.P et
                                 itione
                                      rsthenmovedf o
                                                   ra nawa
                                                         rdofattorn
                                                                  ey s
                                                                     ’fees
andcost
      s. Mot.A t
               t’
                yF ee
                    s&Exp en
                           ses,ECFNo  .55.A f
                                            terca
                                                refu
                                                   lc on
                                                       sid
                                                         era
                                                           tion
                                                              ,th e
unde
   rsigne
        dh asfoundtha
                    tPet
                       it
                        ion
                          ers’f
                              ilinglackedareason
                                               abl
                                                 eb as
                                                     isanddenie
                                                              sP eti
                                                                   tione
                                                                       rs’
mot
  ionforfee
          sa ndcost
                  s.


1
 Thisd e
       cisionsh a
                llb ep o
                       stedont hew ebs
                                     iteoftheU n
                                               itedSta
                                                     tesCour
                                                           tofF ede
                                                                  ralCl a
                                                                        ims,ina c
                                                                                cordanc
                                                                                      e
wi
 ththeE -G ove
             rnm  entA ctof2002 ,Pub.L.N o
                                         .1 07
                                             - 347
                                                 ,§2 05
                                                      ,116Stat
                                                             .2 899
                                                                  ,2 913(codi
                                                                            fiedas
amend edat44U  .S.C.§35  01note(2012))
                                     .A sprovidedbyV acc
                                                       ineRule1 8
                                                                (b)
                                                                  ,e a
                                                                     c hpar
                                                                          tyh as14d ay
                                                                                     s
wi
 thinw hichtor equestreda c
                          tion“ofanyinformat
                                           ionfurni
                                                  shedbytha
                                                          tp a
                                                             rty:(1)thatisatradesecr
                                                                                   etor
comm ercialorfinancialinsub st
                             anceandisp r
                                        ivi
                                          legedorconfi
                                                     dent
                                                        ia
                                                         l;or(2)tha
                                                                  tincludesm ed
                                                                              i c
                                                                                alfi
                                                                                   lesor
simila
     rfiles
          ,thed isclosur
                       eo fw  h
                              ichwouldc ons
                                          ti
                                           tuteaclea
                                                   rlyunwar
                                                          rant
                                                             e dinv
                                                                  asionofp r
                                                                           ivacy.”
Vaccin
     eRu l e18(b).
2
 Na
  tionalChi
          ldhoodVac
                  cin
                    eIn
                      juryActo
                             f1 98
                                 6,P
                                   ubL
                                     .N o
                                        .9 9
                                           -660
                                              ,100Sta
                                                    t.3755
                                                         .H er
                                                             eina
                                                                fte
                                                                  r,fo
                                                                     r
eas
  eo fci
       tat
         ion
           ,all“§
                ”re
                  fer
                    enc
                      estoth
                           eV ac
                               cineA
                                   ctw
                                     il
                                      lbetothepe
                                               rt
                                                ine
                                                  ntsub
                                                      paragr
                                                           aphof42U .S
                                                                     .C.§
300aa(2012
         ).
      I
      .      FACTUALANDPROCEDURALBACKGROUND

             A
             .Med
                ica
                  lRe
                    cord
                       s

     A cc
        ordingtoP e
                  ti
                   tioner
                        s’m ed
                             ica
                               lrecords,L.P
                                          .’sphysic
                                                  iansob s
                                                         ervedbefo
                                                                 reh e
                                                                     rHPV
v
accina
     tionsin2011thatsh ewas“[w]e
                               lldeveloped
                                         ,w el
                                             lnou r
                                                  ished
                                                      ,[ and]wel
                                                               lgroomed.”
P
et’
  rs’Ex.22a t5,ECFNo  .13-2
                          . Sheoccas
                                   ion a
                                       llysawD  r
                                                .LindaIskra,he
                                                             rprimarycar
                                                                       e
p
rovide
     r,forc ompla
                int
                  ssu chasdermat
                               it
                                is
                                 ,h eadache
                                          s,ph a
                                               ryngi
                                                   ti
                                                    s,a ndurin
                                                             arytr
                                                                 actin
                                                                     fec
                                                                       tions
                                                                           ;
a
ndL .P.w asbri
             eflyhospi
                     tal
                       izedin2009for“ ep
                                       isod
                                          ica bdomina
                                                    lp a
                                                       in.”P et
                                                              ’rs
                                                                ’Ex.22at3 -
                                                                          4;
P
et’
  rs’Ex.23Ba t4 ,ECFNo .13-4.

       OnF eb
            ru a
               ry19  ,2011,L.P
                             .,e leveny ea
                                         rso ld,wasa dm i
                                                        ttedtoN at
                                                                 ionw ideChild
                                                                             r en
                                                                                ’s
                                                    3
Hospit
     alfora  bdom inalp a
                        inands evera
                                   lo thersymp toms.  Pe
                                                       t’rs
                                                          ’Ex .22a t42.A fte
                                                                           ra n
explora
      torylap a
              ros copy,L.P.w a
                             sd iagnos edwithan ecrot
                                                    i clef
                                                         tov a
                                                             rya ndrig h
                                                                       tovariantor
                                                                                 sion
                                                                                    .
Pe
 t’rs’Ex .23Ca t12 ,ECFNo  .13 -5. Em ergencyphysiciansp e
                                                         rform edaleftoophorectomy,a
“de-to
     rsion”ofh err ightovary
                           ,a nda nincidenta
                                           la ppendectomy .P e
                                                             t’rs’Ex.22a t42;P e
                                                                               t’r
                                                                                 s’Ex.
23Ca t3,10 . Shew  asdischa
                          rgedf romth ehospitalonF ebruary21,2011 .P et
                                                                      ’rs
                                                                        ’Ex .22at42 -
43.A th e
        rfollow- upa ppointmen
                             ton M   a
                                     rch9,2011 ,L.P.“ [was]doingw  e
                                                                   ll
                                                                    .”P et’
                                                                          rs’Ex.23Ea t
15,ECFNo  .13 -7
               .D   espi
                       teh e
                           rimp rovedst a
                                        tus
                                          ,L .P.st
                                                 illh ad“occasionalpainafte
                                                                          ru r
                                                                             inat
                                                                                ion,”
andh ermo the
            rw  as“ c on
                       cerneda boutstom achbloat
                                               ing.”I d.

      On M
         arch30
              ,2011
                  ,L.P
                     .re
                       ceiv
                          edhe
                             rfi
                               rs
                                tdoseofGard
                                          asi
                                            l,theva
                                                  ccina
                                                      tionati
                                                            ssuein
thi
  scase.Pe
         t’r
           s’Ex.27Aa
                   t7,ECFNo.14
                             -1.L.P
                                  .rec
                                     eiv
                                       edherseconddoseofG a
                                                          rdas
                                                             ilon
Augus
    t8,2011. Id
              .

       A
       tL.P.’sn e
                xtreco
                     rdedm edica
                               lvi s
                                   itonD ecemb er12,2011,shecomplainedof“right
sidepain2w ee kspr
                 iortoherper
                           iods”a nd“dai
                                       lyblo a
                                             tingafte
                                                    re a
                                                       ting.
                                                           ”Id .at21-22. She
receivedherthirdG a
                  rdas
                     ildoseonthisd a
                                   te.Id.at22 -23. OnJanuary9,2012,shecomp la
                                                                            ined
ofbloa
     ting,a bdominalpain
                       ,andf a
                             tigu
                                e.P  e
                                     t’
                                      rs’Ex.27Ba  t6-7
                                                     ,ECFNo  .14- 2
                                                                  . Thetrea
                                                                          ting
physic
     ianrecomm  endedL.P
                       .c on
                           tinuewith Mir
                                       alaxa ndo rd
                                                  eredap elv
                                                           icul
                                                              trasoundand
bloodwork.Id .at7. Thebloodworkresul
                                   tsw e
                                       r ewithinnorm a
                                                     llimits
                                                           .Id.at6,13.

       L
       .P.didno tseeano
                      therp rovid e
                                  runtilAugus
                                            t31 ,2012,whensh ev
                                                              isi
                                                                tedD r.Kimb erly
Shepherd
       ,a nOB /GYN  .Pet
                       ’rs’Ex .26a t13 ,ECFNo .13-13.H e
                                                       rchiefcomplain
                                                                    tatthisv is
                                                                              it
wasbloat
       ing,a lthoughD r
                      .Sh epherdno tedtha
                                        tshea ppear
                                                  edw el
                                                       lnou r
                                                            ish
                                                              eda ndd e
                                                                      v e
                                                                        loped.Id.
at13-14.L .P.r
             eturnedforafollow -upvisitonD ec
                                            emb er10,2012
                                                        .Id .at10-12.L .P
                                                                        .r eport
                                                                               ed
noa bdominalp ainoranyothersymp  tomsdu r
                                        ingthi
                                             sv i
                                                sit
                                                  .Id.at10-11
                                                            . Oney earlat
                                                                        er,on
Decemb e
       r27 ,2013,L.P.vis
                       itedD r.Sh epherdfo
                                         rh e
                                            ra nnua
                                                  lv i
                                                     si
                                                      tw i
                                                         thcomp l
                                                                aintsofcramp ing
                                                                               .
Id.at9.



3
 Th
  esesymp
        tomsal
             soi
               ncl
                 udednau
                       sea
                         ,vom
                            it
                             ing
                               ,abdom
                                    ina
                                      lte
                                        nde
                                          rne
                                            ssw
                                              ithp
                                                 alp
                                                   at
                                                    ion
                                                      ,an
                                                        dbu
                                                          rninga
                                                               fte
                                                                 r
u
rin
  ation
      .Pe
        t’r
          s’Ex
             .23Cat2.

                                         2
       OnF ebruary10
                   ,2014,L.P
                           .vis
                              itedtheemergen
                                           cyroomw  i
                                                    thdy sur
                                                           ia4andw as
di
 sch a
     rg e
        donth es ameday
                      .P et
                          ’rs
                            ’Ex.27Ba t15. Twodayslate
                                                    r,L.P.vis
                                                            itedtheeme rgen
                                                                          cy
rooma g a
        inw i
            thth esamesymptomsandw asdis
                                       charg
                                           edonth esamed ay.Id.at21.L .P.then
soug h
     ttreatmentattheemer
                       gencyroomonJun e11,2014fo
                                               r“ cons
                                                     istentheadach
                                                                 esfortwo
months
     ,p ainincreas
                 ing
                   .”P e
                       t’
                        rs’Ex.27Da t2-3
                                      ,ECFNo .14-4. Emerg e
                                                          ncyroomphy sician
                                                                          s
di
 ag nosedh erwithchron
                     icheada
                           cheandtreat
                                     edh e
                                         rwitham igr
                                                   ainec ock
                                                           tai
                                                             l.Id.at5-7.

      L.P.soug httrea
                    tm en
                        tov erth efo
                                   llowingmon thsforav  a
                                                        ri e
                                                           tyo fc ondi
                                                                     tion sincluding
“heada
     c hes
         ,b lurryvis
                   ion,m igra
                            ines,opticdiscabnorm a
                                                 lit
                                                   ies
                                                     ,f atigue,ge nera
                                                                     liz edpain,p e
                                                                                  lvi
                                                                                    c
pa
 in,urinaryp ain,overac
                      tivebladder,ir
                                   rit
                                     ablebow elsyndrom e,h ear
                                                             tp a
                                                                lp it
                                                                    ation s
                                                                          ,a ndjoint
pa
 in.”D  ec
         ision3 -4(ci
                    tat
                      ion som i
                              tted)
                                  .I nthef a
                                           llof20 14
                                                   ,L .P.b egantos  e
                                                                    eD  r.D eM io
                                                                                ,a
pr
 im a
    ryc arep roviderwhosp eci
                            alizesintreat
                                        ingchronictick
                                                     - bornein fe
                                                                ctionsa  ndAu tism
Spec
   trumD  i
          so rder.P e
                    t’r
                      s’Ex .24,ECFNo  .13 -9;Pet
                                               ’rs’Ex.35a  t3,ECFNo    .39 -1
                                                                            .D  r.
DeMio’sreco rdsa r
                 elargelyil
                          legib
                              le,bu tm ed
                                        icalrecordsfromN  ationwid eCh ildren
                                                                            ’ sHo sp
                                                                                   ita
                                                                                     l
re
 fertoD r.D eM io’srecordsandind ica
                                   tethat
                                        ,fromNov  emb er2014toJ  a nuary2015 ,D r.
DeMiod iagno sedL.P.w i
                      tha nimmun  ed e
                                     fici
                                        encydisord e
                                                   r,m etabolicdisorder,e nceph a
                                                                                lopa
                                                                                   thy,
ir
 ri
  tab
    lebow  elsy ndrome,andLym  ed is
                                   ease
                                      .P  et
                                           ’rs
                                             ’Ex .23Ea t12 ,ECFNo   .13 - 7
                                                                          ;P et’rs
                                                                                 ’Ex.
24Aat1 .

      Usingthism edi
                   c a
                     lhis
                        toryassuppo  rt
                                      ,P et
                                          it
                                           ion e
                                               rsf il
                                                    edthei
                                                         rp e
                                                            tit
                                                              iononD  ecember12,
2014.P e
       t.1 .P e
              ti
               tionersal
                       legedthatL.P .beg ande v
                                              elopingc omp
                                                         lica
                                                            tions
                                                                ,in c
                                                                    luding“s
                                                                           tom ac
                                                                                h
pa
 in,bloa t
         ing,feel
                ingfull
                      ,n au
                          seateda ndb ladderinfec
                                                tion-l
                                                     ikesymptom s
                                                                , ”af
                                                                    terrece
                                                                          ivinghe
                                                                                r
fi
 rstHum  nP
         a  api
              llom av
                    irus(“HPV ”)v accina
                                       tion( “Gardas
                                                   il”)on Mar
                                                            c h30,2011.Id .at1.
Theyfurthera l
             legedthatL.P
                        .’sseconda  ndthirdHPVv  a c
                                                   cinat
                                                       ions
                                                          ,adm inis
                                                                  ter
                                                                    edonAug  us
                                                                              t8,
2011andD  ecemb e
                r12,2011 ,exacerbatedh erprevioussymp tomsandc ausednewsymp toms
                                                                5
includ
     ing“ insomnia,nigh
                      tsw ea
                           ts,d aysw  e
                                      ats
                                        ,andc  h
                                               ill
                                                 s,”amongo thers
                                                               .  Id
                                                                   .

             B
             .Mo
               tiontoD
                     ism
                       iss

      OnJuly21,2015,Respondentfi
                               l eda Mo tiontoD  ismissP e
                                                         tit
                                                           ioners’Claim
                                                                      . Mo t
                                                                           .
Di
 smiss,ECFNo  .38.I nhis Mo
                          tion,R espond enta rguedthatthec a
                                                           seshou ldbedism
                                                                         i ssed
becau
    seofP et
           it
            ioners
                 ’inabi
                      li
                       tytocl e
                              arlyd e
                                    fin eth einjurysuffe
                                                       r edbyL .P.andbecau
                                                                         s etheir
pe
 tit
   ionw asunt
            im e
               ly.Id.at4- 7
                          .R  e
                              spond entc la
                                          im  e
                                              dth atP e
                                                      ti
                                                       tionersdidnotall
                                                                      egea
“compensab
         le,m ed
               ical
                  ly-r
                     ecognizedin
                               ju ry”suf f
                                         icienttop rovec ausa
                                                            tion,and,“[
                                                                      i]nanye ven
                                                                                t,
                                                                                 ”
theyfi
     ledthei
           rpeti
               tion“overninemon thsafterth elim i
                                                tat
                                                  ionsp er
                                                         iodh ade xp
                                                                   ired
                                                                      .”Id.a t6.

     Pet
       itione
            rssubs e
                   quent
                       lyfi
                          le dmo r
                                 em  edi
                                       calreco
                                             rdsa ndanopin
                                                         ionlett
                                                               erfromD r
                                                                       .
D
eM io
    .P et
        ’rs’Ex
             .35 -36
                   ,ECFNo  s.39-1,39- 2
                                      .I nth
                                           isle
                                              tte
                                                r,D r
                                                    .D eMiow rot
                                                               e“ i
                                                                  tismy
d
iagno
    sistha
         ttheHPVs  er
                    ies[L.P
                          .]receivedisthem a
                                           jorcaus eo
                                                    fh e
                                                       rprob
                                                           l ems.” Pe
                                                                    t’
                                                                     rs’Ex.35
a
t1.H eopinedtha
              t“ [
                 t]hesequen
                          c eofe ven
                                   tsdu r
                                        ingandaftertheHPVv accina
                                                                tionse
                                                                     rie
                                                                       s...
a
longwiththete
            sts &hercours
                        einr esponsetotreatmen
                                             tduringthi
                                                      stimefromth edoc
                                                                     tors
                                                                        ,
4
 Dy
  sur
    iai
      sdef
         ineda
             spain
                 ful
                   ,ord
                      iff
                        icu
                          ltu
                            rin
                              at
                               ion
                                 .Do
                                   rla
                                     nd’
                                       sIl
                                         lus
                                           tra
                                             tedM
                                                edi
                                                  calD
                                                     ic
                                                      tio
                                                        nar
                                                          y
(
“Dor
   land
      ’s”
        )585(32ded
                 .2012)
                      .
5
 A
 lthoug
      hP e
         tit
           ione
              rsa
                lleg
                   edtha
                       tL.P
                          .’ss
                             eco
                               nda n
                                   dthi
                                      rdGarda
                                            si
                                             lva
                                               cci
                                                 nat
                                                   ion
                                                     sex
                                                       ace
                                                         rba
                                                           tedh
                                                              er
symptoms
       ,theydidno
                tpursu
                     easign
                          if
                           ica
                             ntagg
                                 rava
                                    tio
                                      ncl
                                        aim.SeeP
                                               et1.
                                          3
show[L.P.’s
          ]sever
               ephy s
                    iolog
                        icdecl
                             ine,andthi
                                      salsorulesouto the
                                                       ret
                                                         iologi
                                                              es[otherthan
vacc
   inec a
        usat
           ion]
              .”Id .D r
                      .D eMioexpla
                                 inedthat
                                        ,ino thercasesofvacc
                                                           ineinju
                                                                 ry,the
combinat
       ionof“aluminum &thevira
                             lDNA  ”intheHPVv   ac
                                                 cin eca
                                                       used“phys
                                                               iolog[ie
                                                                      s]”
simi
   lartoL.P.
           ’scondi
                 tion.Id.F o
                           rm edic
                                 alsupportofthisopinionle
                                                        tt
                                                         er,Pet
                                                              it
                                                               ionerssubmit
                                                                          ted
anart
    icleindi
           cat
             ingthatHPVDNAw   asfoundinthepo stmor
                                                 t em“ b
                                                       loodandsplenicti
                                                                      ssue”ofa
youngwom  a
          nwhod iedsix mon
                         thsaf
                             terrece
                                   ivingtheHPVv  accine.Pet
                                                          ’rs’Ex.42a t1,ECF
No.48-1
      .

       OnA ug us
               t6 ,2015,P etit
                             ion ersfiledth ei
                                             rr espons etoR  espond ent’s Mo t
                                                                             ion.P  et’r
                                                                                       s’
Mem .Contra.
           ,ECFNo   .42 .P eti
                             tion ersc on cededth a
                                                  tth eirp e
                                                           titionw  a
                                                                    sun tim  e
                                                                             lybu targ uedthat
equitab
      letoll
           ingshou ldapp lya ndp r eserveth ei
                                             rc laim.Id  .at7 - 11.P et
                                                                      ition er
                                                                             sa ssertedthatthey
werethevic t
           im so fa“m isreprese nt
                                 ationo  rom iss
                                               ion ”th atcre a
                                                             t eda n“e xt
                                                                        r aordinary
ci
 r cumstance”thatw arrantedth ea pplic a
                                       tiono fe quitabletolling.Id .at9 -10 .P e
                                                                               ti
                                                                                tion e
                                                                                     rs
specif
     ical
        lyh ighlightedthatL .P.
                              ’ strea
                                    tingphy  siciansto ldL.P .a ndh erfam ilyth a
                                                                                th er
symp tomsw  ere“ pos
                   t-operat
                          iv ec omp l
                                    ic ations”toh  e
                                                   roop  hore c
                                                              tomy ,a ndP  et
                                                                            itionersreliedupon
thisinform a
           tion.Id.a t4,6,9 .F  ur
                                 th ermo re,P e
                                              tit
                                                ion ersstate dth eydiscov eredin2014th  atth e
Gardasi
      lb  at
           chf romwh  ichL .P.w  a
                                 sv ac cinatedw as“ foundtoh   av eac ontam in a
                                                                               ntini tcausing
injurytop eopleinm  anyc ountr
                             i esaroundth   eworld.”Id  .at10 - 11.P et
                                                                      ition er
                                                                             sa sser
                                                                                   t edthatthi
                                                                                             s
fact
   ,comb in edw iththem isdiag nos
                                 i sofL  .P.’
                                            sc ondition,re quire dthea pplicat
                                                                             iono fe quit
                                                                                        a bl
                                                                                           e
toll
   ing.Id.a t13.P  e
                   tit
                     ion er
                          sa lsoa rgue dth atD r
                                               .D  eM io’sop inionl e
                                                                    tterd  emon s
                                                                                tra
                                                                                  t edc ausa
                                                                                           tion
be
 tw  eenL.P.
           ’ sG ardasi
                     lv acc
                          in at
                              ion sandh   ercondition. Id .at12  .

       Responden
               tfi
                 ledhisR ep
                          lyonAug ust25
                                      ,2015.R esp
                                                ’tReply
                                                      ,ECFNo  .47.H  ea
                                                                      rgued
thatP e
      tit
        ioners
             ’argumentfo
                       re qui
                            tabl
                               etol
                                  lingwasanatt
                                             empttoinse
                                                      rtadiscoveryrul
                                                                    eintothe
VaccineA ct’
           ssta
              tut
                eoflimit
                       at
                        ion s
                            . Id.a
                                 t3 -4
                                     .R espond
                                             entci
                                                 tedtheFede
                                                          r a
                                                            lCir c
                                                                 uit
                                                                   ’sre
                                                                      ject
                                                                         ion
ofthisargum en
             tinCloe
                   rv.S e
                        c r
                          etaryofHeal
                                    thandHum anServ
                                                  icesa ndarguedthatequ
                                                                      itable
tol
  lingw a snotwar
                ran
                  ted.Id.at4( c
                              it
                               ing654F.3d1322,1344(Fed
                                                     .C i
                                                        r.2011))
                                                               .

              C
              . Sp
                 ecia
                    lMa
                      ste
                        rHam
                           il
                            ton
                              -Fi
                                eldm
                                   an’
                                     sDe
                                       cis
                                         ion

      OnA   p
            ri
             l8 ,2016,Sp ec
                          i a
                            lM  asterH  amilton -F
                                                 ieldm angrantedR e
                                                                  spond e n
                                                                          t’s Motiona nd
dismis
     se dP et
            it
             ion er
                  s’cla
                      ima  suntim ely.D  ecision6 -7. Specia
                                                           lM  as
                                                                terH amilton-F
                                                                             ieldm  anh e
                                                                                        ld
thatPet
      ition e
            rs’claimw asno tfil
                              e dw ithin“ 36mon  thsaft e
                                                        rthed a
                                                              teofth eo ccur
                                                                           renceo fth e
fir
  stsymp tomo  rm an
                   ifes
                      tat
                        iono  fon set[ofth ea llegedva cc
                                                        ineinjury]
                                                                 .”Id.a t5(quoting§
16(a)
    (2)).I no rderforPet
                       itioners’claimtob   etim  e
                                                 ly,Spe c
                                                        ialM aste
                                                                rH amilton-Fie
                                                                             ldm  anh eld
                                                                                        ,
“thefi
     rstsymp tomo  rmani
                       f es
                          t a
                            tiono fon set[o fL .P.’
                                                  sc ondit
                                                         ion] musthaveo  ccurr
                                                                             ednoe   ar
                                                                                      lie
                                                                                        r
thanD ecemb er12,2011,”36mon   thsp riortoth  efil
                                                 ingo fP e
                                                         ti
                                                          tioners
                                                                ’claim.Id .at6. Sp e ci
                                                                                      al
Maste
    rH am i
          lton-Fieldmanemph  asizedth atthep  recis
                                                  ed ateofon se
                                                              tw as“un clear
                                                                           ”fromth   e
medica
     lr ecordsandsuppo r
                       tingdo  cum entation. Id  .P e
                                                    ti
                                                     tion e
                                                          rs’aff
                                                               idavi
                                                                   tspl acedtheon  setof
Pet
  itioners’symp tom son M arch30,2011  ;how   ever
                                                 ,P e
                                                    titione
                                                          rs’m edica
                                                                   lr e
                                                                      c ordsprovid eda
rangeofd atesf o
               ron se
                    tfromA   ugusttoO  ctob ero f2011.Id .R egardle
                                                                  ss,botho ftheset im e
framesp la
         ce dthefil
                  ingofP  e
                          tit
                            ion e
                                rs’c laimou  tsidethest a
                                                        tut
                                                          eo flimi
                                                                 tat
                                                                   ions.Id .

     Specia
          lM as
              terHamil
                     ton
                       -Fie
                          ldm andidno
                                    tagreewi
                                           thP e
                                               ti
                                                tionerstha
                                                         tequ
                                                            itab
                                                               letol
                                                                   ling
shou
   ldapplytoth
             eirca
                 se.Id.Spec
                          ia
                           lM  a
                               sterHami
                                      lton
                                         -Fie
                                            ldmanfoundth a
                                                         tPet
                                                            it
                                                             ionersw e
                                                                     re,in
ef
 fec
   t,t
     ryingtoimput
                ead i
                    scov
                       eryrul
                            eintotheVacc
                                       ineProgr
                                              amth roughtheus
                                                            eofe qu
                                                                  itab
                                                                     le
                                              4
to
 lling
     .Id.( “
           [Pet
              it
               ioners
                    ’argum ents
                              ]simplyig
                                      nor[
                                         e]th eholdingofCloer,th atthedateofthe
fi
 rstsymptomo rm an
                 ifes
                    tat
                      iono fonse
                               t‘doesno
                                      td epe
                                           ndonwh   enap et
                                                          ition e
                                                                rkn ewo r
reasonab
       lyshouldhadknowna  nyth
                             ingadver
                                    seaboutherc ondi
                                                   tion
                                                      .’”(quo tingCloerv.Sec
                                                                           ’yof
Hea
  lth &Hum  anServs
                  .,654F .3d1322,1339(Fed
                                        .C i
                                           r.A ug.5 ,2011))
                                                          ). Sp  ec
                                                                  i a
                                                                    lM ast
                                                                         er
Hamilton-F
         ieldmanh e
                  ldP e
                      ti
                       tioners
                             ’knowledgeofam isdi
                                               ag nosi
                                                     sis“irrelevant”totr
                                                                       igger
                                                                           ing
thesta
     tuteoflimi
              ta
               tions
                   .Id.a t7( c
                             it
                              ingC
                                 loer,654F.3da t1339 )
                                                     .P eti
                                                          tion er
                                                                sd idnotappea
                                                                            lthe
di
 sm is
     sal
       .

            D
            .Mo
              tionfo
                   rAt
                     torn
                        eys
                          ’Fe
                            esandCo
                                  sts

      OnJune14,2016
                  ,Peti
                      tio
                        ner
                          sfi
                            leda Mo
                                  tionfo
                                       rA ttorn
                                              ey’sFeesandExpense
                                                               s. Mo
                                                                   t.
At
 t’yF e
      es &Expenses
                 ,ECFNo .55.Pet
                              it
                               ione
                                  rsrequ
                                       ested$15,603
                                                  .75inatto
                                                          rney
                                                             s’fee
                                                                 sand
cost
   sfor69.35hoursofwork
                      ,atanhour
                              lyra
                                 teof$225.00.Id.P e
                                                  ti
                                                   tion
                                                      ersal
                                                          sorequ
                                                               est
                                                                 ed
$1
 ,997.20forl
           it
            igat
               ioncos
                    ts
                     ,forato
                           ta
                            lreque
                                 stof$17,600.95
                                              .Id .

       Respond entfi
                   ledhisOppo  s
                               itiontoP et
                                         it
                                          ioners’ MotionforA ttorneys’FeesandCo st
                                                                                 son
Augu s
     t3,2016 . Opp ’n
                    ,ECFNo  .57 .R  espondentobjectedtoaw ardingP etit
                                                                     ione
                                                                        rsattorn
                                                                               eys’
feesa ndcost
           sa sth e
                  rew asnor eason ab
                                   leb as
                                        isforP e
                                               tit
                                                 ion ers
                                                       ’cla
                                                          im .Id .a t3.R esponden
                                                                                tcite
                                                                                    d
theV  ac
       cineA ctthatal
                    low sforad iscre
                                   tion a
                                        ryaw ardoff eesandc os
                                                             t stoanun success
                                                                             ful
pe
 titionerif“thesp ec
                   ialm as
                         terorc ou r
                                   td e
                                      t e
                                        rminesth a
                                                 tthep et
                                                        it
                                                         ionw   a
                                                                sb rough
                                                                       ting oodfai
                                                                                 th
andth er
       ew  asar easonablebas
                           isfo rthec l
                                      aimfo rwhi chthep e
                                                        ti
                                                         tionw  asb rough
                                                                        t.”Id.at3
(c
 iting§15  (e)
             ( 1)
                ).R espondentdidno tcon te
                                         sttheg oodfaithbasisfo rPetit
                                                                     ione
                                                                        rs’f
                                                                           iling
                                                                               .See
generall
       yid .R  espondentarguedth atPeti
                                      tioner
                                           s’claiml ackedar easonabl eba
                                                                       sisfortwo
reasons.

      Fi
       r st
          ,Peti
              tioner
                   sfailedtoprovideevidence“ tos a
                                                 tis
                                                   fyth eA c
                                                           t’sre
                                                               asonableb a
                                                                         sis
st
 and a
     rd.”Id .R espondentasser
                            tedthatPetit
                                       ionersf ai
                                                ledtoid en
                                                         ti
                                                          fy“ apar
                                                                 ticu
                                                                    larinjury
purpor
     tedlyc a
            usedby[ thevaccina
                             tions]
                                  ,insteadlis
                                            tingnof ew erthanninesymptom s.... ”Id.
Thesesymp tom s
              ,mo reover
                       ,R espondentargue d
                                         ,w ereno tconn ec
                                                         tedbyar e
                                                                 liab
                                                                    lem  ed
                                                                          i ca
                                                                             ltheory
tothev a
       ccineitse
               lf.Id.S econd,R espondentargue dthatPet
                                                     itioner
                                                           s’cla
                                                               iml ack
                                                                     sar  e
                                                                          a sonab
                                                                                le
basi
   sb e
      ca usei
            tw asuntimelyfiled
                             .Id .at5.R  espond entcl
                                                    aim edtha
                                                            tP e
                                                               tit
                                                                 ioner
                                                                     sshou ldh ave
knownth attheirpet
                 it
                  ionw  a
                        sun t
                            im e
                               lywh e nfi
                                        led,a ndthisfac
                                                      tp rec
                                                           ludesareason a
                                                                        bleb as
                                                                              isfor
thei
   rclaim .Id.at5-6
                  .R  espondentres
                                 tatedthatP e
                                            titioner
                                                   s’arg umen
                                                            tinvokinge qu
                                                                        itabletol
                                                                                ling
wasonlya natt
            emp ttoapplythediscoveryrule,“whi chisnotp ermiss
                                                            ible
                                                               .” Id.at5.

      Pet
        it
         ion e
             rsfi
                ledthei
                      rr e
                         plyonAug  u
                                   st11,2016.R eply,ECFNo .58. Theyobjec
                                                                       tedto
Re
 spond en
        t’sconclus
                 ionthatPet
                          it
                           ioners
                                ’claimlacke
                                          dg oodf ai
                                                   thandar ea
                                                            sonab
                                                                leb as
                                                                     i.6 Id
                                                                      s    .
Pe
 ti
  tioners
        ’c ounse
               larguedtha
                        th i
                           sclien
                                ts’pet
                                     it
                                      ionw a
                                           sfileding oodfai
                                                          thbyreci
                                                                 tingin
na
 rrativeformP e
              tit
                ione
                   rs’ini
                        tia
                          lcal
                             ltoh im.Id.a
                                        t2-3.P et
                                                itione
                                                     rs’counse
                                                             lsta
                                                                tedthathe
re
 al
  i zedthe“36-monthlimi
                      tat
                        ion”forthelas
                                    tv ac
                                        cin
                                          ew as“ onlyfourdaysaway
                                                                , ”andhe
ob
 tainedaffidavi
              tsandfi
                    ledthep e
                            ti
                             tion“onedayshortofthe36 -monthper
                                                             iodfromthe
De
 cemb er12,2011injec
                   tion.” Id
                           .at3 -4
                                 .


6
 Pe
  ti
   tion
      ersa
         rguedtha
                tthe
                   irc
                     laimme
                          tboths
                               tand
                                  ard
                                    s,“
                                      goodfa
                                           ith”and“
                                                  rea
                                                    son
                                                      abl
                                                        eba
                                                          sis
                                                            ,”a
                                                              lthoug
                                                                   h
R
esponden
       tonlycha
              lle
                ngedth
                     erea
                        son
                          abl
                            eb a
                               siso
                                  fth
                                    efi
                                      ling
                                         .Se eOp
                                               p’n3-4
                                                    .
                                         5
       P e
         tit
           ion e
               rsth e narg u
                           edth a
                                ttheirp e
                                        ti
                                         tionw  asfiledonar    ea
                                                                son ab
                                                                     leb asi
                                                                           sbyr  e
                                                                                 itera
                                                                                     ting
thei
   ra rg um entfore quitabletol
                              ling.Id.a t6
                                         .P  e
                                             tition e
                                                    r sadd  edthat“ an
                                                                     yattorney...whod  id
notf
   ileth eP  et
              it
               ionb  eforethe36 -monthe xp
                                         irat
                                            ionfo  rth ethr eeG ardasi
                                                                     lshots...wou  ldb e
expose dtoal  ega
                lm  alpractic
                            esu i
                                t.”Id .P e
                                         tit
                                           ion ersr e
                                                    st a
                                                       te dth earg umentthatP et
                                                                               it
                                                                                ion er
                                                                                     s’
trea
   tingphy  sici
               ans’m  isdiagnosesofL .P.const
                                            ituteda n“  extraordinarycircum s
                                                                            t an
                                                                               c e
                                                                                 ”fo rw h
                                                                                        ich
equi
   tabl etol
           lingshou  ldapp ly
                            .Id .P  e
                                    tit
                                      ionersalsoe  xpa nde dth e
                                                               irp r
                                                                   iorargum entfor
“extraordina rycir
                 c um stances.
                             ”Id .at8 -9. Noton lyw a stheG   a
                                                              rdasilvaccineL .P
                                                                              .r ece
                                                                                   iv ed
“con
   t am inate d
              ,”Petitionersclaim ed
                                  ,bu tG a
                                         rdasil’sm  anufactur er
                                                               ,M  erck
                                                                      ,f a
                                                                         iledtow arn
Pe
 tit
   ion erso fthis“c ontam ina
                            tion.” Id.at8. Thi sfailuretow   arnc ons
                                                                    ti
                                                                     tuteda n“ omission,
                                                                                       ”
Pe
 tition ersa sse
               rted,th a
                       tw  ar
                            rantedequ i
                                      tabl
                                         etolling.Id .F  in a
                                                            lly,Peti
                                                                   tioners
                                                                         ’R e p
                                                                              lyattached
ar
 tic
   l e
     sw  ithquo te
                 sf romfo  rmerM  e
                                  rckphy sic
                                           ia nsa ndr esear cherssp e
                                                                    akingc r
                                                                           itica
                                                                               llyofM  erc
                                                                                         k,
Gard
   a s
     il,a  ndv accine sg ener
                            ally
                               . ECFNo   s
                                         .58 -1to58  -11.

      I
      I.     STANDARDSFORADJUD
                             ICAT
                                ION

      Whenap eti
               tionerinth eV acc
                               ineP rogramdo  esnotp revai
                                                         lonh isorhercla
                                                                       im ,asp ec
                                                                                ial
mas
  term ay aw ardattorneys’feesando therc o
                                         st sif“thepet
                                                     itionw asbrough
                                                                   ting  oodfa
                                                                             itha nd
the
  rew asar ea
            son ableb as
                       isforwh ichth epet
                                        itionw  asbroug h
                                                        t.”§15 (e
                                                                )(1)
                                                                   ;Sebeliusv.Cloer,
133S.Ct .1886,1893(2  013). TheV accineA cts ta
                                              tuteoflim i
                                                        tat
                                                          ionsforb
                                                                 idsap eti
                                                                         tion“aft
                                                                                erthe
expi
   rat
     iono f36mon  thsafterth
                           ed ateofth eocc urrenceofth efi
                                                         rs
                                                          tsymp tomo rm anife
                                                                            sta
                                                                              tiono f
onse
   toro fthesignif
                 ic an
                     ta ggra
                           v a
                             tionofsu  c
                                       hin jury.
                                               ”§16  (a)(2
                                                         );Cloerv.Sec’yofH eal
                                                                             th &
HumanS ervs
          .,654F  .3d1322 ,1336 -37(F ed
                                       .C ir.2011 )
                                                  . How  eve
                                                           r,equi
                                                                tabletol
                                                                       lingm aya pply
totheV acc
         ineA ctstatut
                     eo flimita
                              tions
                                  ,b  a
                                      sedupon“   ex
                                                  traordina
                                                          rycircumst
                                                                   an ce
                                                                       s. ”Waxv.
Sec
  ’yofH  ea
          lth &HumanS   ervs
                           .,No .03 -2830V ,2012 WL3867161   ,at*3(F ed
                                                                      .C l.Spec.M str
                                                                                    .
Aug
  .7,2012 ).

             A
             .Good F
                   aithandR
                          easonab
                                leBa
                                   sis

      “Goodf ai
              th”isasub jec
                          tiv
                            es tanda
                                   rd.Hamrickv.Sec
                                                 ’yo fH e
                                                        alth &HumanS ervs.,No .
99
 - 683V,2007 WL479152  ,at*3(F ed.Cl
                                   .Spec.M s
                                           tr.Nov.19,2007). Ap e
                                                               ti
                                                                tione
                                                                    ra ct
                                                                        sin
“goodfaith”ifshehonestlybel
                          ievesthatavacc
                                       ineinju
                                             ryo ccur
                                                    red.Turn e
                                                             rv.Sec’
                                                                   yofH  ea
                                                                          lth &
Hum anServs
          .,No .99- 544V,2007 WL4410030 ,at*5(Fe d
                                                 .C l
                                                    .Sp ec
                                                         .M  s
                                                             tr
                                                              .Nov.30,2007 ).
Re
 sponde ntdoesnotcontesttha
                          tthep et
                                 it
                                  ionwasfil
                                          eding oodfai
                                                     th,andth e
                                                              rei
                                                                snoe vidence
tha
  tthisp e
         tit
           ionw asbroug h
                        tinbadf ai
                                 th.Ithe
                                       refo
                                          refindthatthepet
                                                         itionwasbroughting ood
fa
 ith.

      Re
       spond  e
              ntdo e
                   s,how ever,conte
                                  stthereasonabl
                                               eb as
                                                   isforthi
                                                          sp e
                                                             tit
                                                               ion
                                                                 . TheF e
                                                                        dera
                                                                           l
Ci
 rcui
    th asno tinte
                rpret
                    ed“ r
                        e asonab
                               l ebas
                                    is,
                                      ”orp rovidedanyguidanceastohowp et
                                                                       it
                                                                        ione
                                                                           rs
sa
 tisf
    ythereason ab
                leb a
                    sisstandard.Chuisanov.S e
                                            c’yo fHeal
                                                     th &HumanS  erv
                                                                   s.,116F ed
                                                                            .Cl
                                                                              .
276,285(2014 )(c
               it
                ingW oodsv.S ec’yofH ea
                                      lth &Hum  anServ
                                                     s.,105F  ed
                                                               .C l
                                                                  .148(2012)
                                                                           ).In
theabsenceofg uidance
                    ,specialm as
                               t e
                                 rshavetakendifferen
                                                   tapproache
                                                            s.Silv
                                                                 av.S e
                                                                      c’yof
Heal
   th &Hum  anS e
                r v
                  s.,No .10 -101V,2012 WL2890452  ,at*8-10(Fed
                                                             .C l
                                                                .Sp e
                                                                    c.M s
                                                                        tr
                                                                         .June
22,2012)
       ,mot.fo rr ev
                   .de n
                       ied,108F  ed
                                  .Cl.401(2012 )
                                               .




                                            6
         Rece n
              td ecis
                    ion sh avee xamine dwh  ethera nye v
                                                       id en cesuppo r
                                                                     ts“ thec la
                                                                               imfo  rwh ichthe
pe
 titionw   asb roug h
                    t.” Th est a
                               tute’
                                   su  seo fth ephr as
                                                     e“ reason ab
                                                                leb asisfo rw hichth ep e
                                                                                        tit
                                                                                          ion
wasb roug  ht”isc onsi
                     st entw i
                             tho the
                                   rpo  r
                                        tion  softh esta
                                                       tuteth atrequireth ep et
                                                                              it
                                                                               iontob  efiled
wi
 the  vid ence .S eeChu isanov .S ec
                                   ’ yofH   eal
                                              th &Hum   anS  erv
                                                               s.,No  .07 -452V ,2013 W  L
6234660  ,a t*8 -10(F ed.C l.Sp ec
                                 .M  s
                                     t r
                                       .O  ct.25,2013 ),mo t
                                                           .fo rrev.d enied,116F    ed
                                                                                     .C l.276
(2014 ). Sp  ecia
                lm  as
                     te rsshouldlooktoth   e“ tota
                                                 li
                                                  t yofth ecircum s
                                                                  t ances ”wh enr eviewing
evid en cefo rar easona blebasis
                               .Chu  isano,116F    ed.Cl.a t286 . Eviden ceth a
                                                                              ti srelevanttothis
inqu iry m ayin cludem   ed
                          icalrec o
                                  rds,a ffida vi
                                               tsfromp  e
                                                        r c
                                                          ip ien
                                                               tw itnesse s
                                                                          ,a ndop inionsfrom
re
 t ain ede xp e
              rts.S ee42U   .S.C.§300  aa- 11(c).Inc ons
                                                       id eringtheto ta
                                                                      lityo fcirc umstances,
facto rstob  ee xamine da re“‘thefactu a
                                       lb  asis
                                              ,them  edica
                                                         lsuppo  r
                                                                 t,a ndju risdic
                                                                               tion a
                                                                                    lissues,’and
thec ir cum sta n
                c e
                  sund  erwh ichap eti
                                     tioni  sfiled
                                                 .”Chu isano,116F    ed
                                                                      .C  l
                                                                          .a t288(quo  t
                                                                                       ing Di
Rom  av .S ec ’
              yo fH ealth&Hum    anS ervs. ,No .90 -3277,1993 WL496981     ,at*1(F  ed.Cl.Sp ec
                                                                                              .
Ms
 tr.N   ov.18 ,1993 ))
                     .“Th   eburd e
                                  ni sonth   epeti
                                                 tionertoa ffirmat
                                                                 iv elyd emon stratea
reason  ab
         l eb asi
                s.”M cK ellarv.S ec
                                  ’yo fH  e al
                                             th &Hum   anS e rvs
                                                               .,101F   e d
                                                                          .C  l
                                                                              .297 ,305(2011  )
                                                                                              ,
decisiononr   emandv  a cated,2012 WL1884703(M       ay3 ,2012 ). Ac laim m  ayh avear eason a
                                                                                             ble
basise  veni fitisuntim elyfiled.Chu isano,116F     ed
                                                     .C l
                                                        .at288(  citingClo erv.S ec’yofH  ea
                                                                                           lth
&Hum    anS e rvs
                .,675F   .3d1358 ,1359 - 61,1364(F   ed
                                                      .C ir
                                                          .2012  )
                                                                 ). How   ever
                                                                             ,a nun timely
pe
 titionc  a nla ckar e
                     a son ab
                            leb asi
                                  swh  en“  [a]reviewo fth er e
                                                              levantc asel awa nd[ the]m edical
reco rdsshou  ldh aveal ertedp e
                               ti
                                tionersa  ndth ei
                                                rcoun selth atthi
                                                                sc asew  asun t
                                                                              im  e
                                                                                  ly.”Somo  sot
v
.S  ec’ yofH  e a
                lth &HumanS    ervs
                                  .,120F    ed.C l
                                                 .716 ,721(2015  )
                                                                 .

              B
              .Sta
                 tut
                   eofL
                      imi
                        tat
                          ion
                            s

      Thestatu
             teo flimita
                       tionscontainedwith
                                        intheV a cc
                                                  ineA ctr
                                                         eads“nop e
                                                                  tit
                                                                    ionm ayb e
fi
 ledforc ompensationund ertheProgramforsuchinjuryafte
                                                    rth eexpi
                                                            rat
                                                              ionof36mon  th
                                                                           safte
                                                                               r
thedateoftheo ccurrenceofthefi
                             rstsymptomo rmani
                                             f e
                                               stat
                                                  iono fonsetorofthesig
                                                                      nif
                                                                        i ca
                                                                           nt
aggr
   a v
     ationofsu chinjury.
                       ”§16  (a)
                               (2)(emph a
                                        sisadd e
                                               d).T h eVacc
                                                          ineA c
                                                               tdo esnotconta
                                                                            ina
di
 scoveryrule
           ,e xpl
                i c
                  itorimp li
                           cit
                             ,wh erethest
                                        atut
                                           eo flimit
                                                   ationsbeg
                                                           insoncethepeti
                                                                        tioner
knowsth a
        theralleg edinju
                       ryw  a
                            sc au
                                s e
                                  dbyav  acc
                                           ine.C loe
                                                   rv .Sec
                                                         ’yofH eal
                                                                 th &Hum  an
Ser
  vs.,654F .3d1322 ,1336 -37(Fed.Cir.2011)
                                         .

      Equi
         tabl
            etol
               lingisg e
                       n era
                           llyavai
                                 lab
                                   leinV  acc
                                            ineA c
                                                 tlit
                                                    igat
                                                       ion.Id .Itm  ayb eavai
                                                                            la b
                                                                               le
whenap e
       tit
         ione
            rc a
               nshow“ fore xample
                                ,[heorsh e]hasbeenthevic
                                                       timo  fafraud,o rof
dur
  ess
    .”Id .at1344. Equ
                    itab
                       l etol
                            lingcanapplywh entheoppo s
                                                     ingpartyc omm itsfraudagainst
thecl
    aim an
         t.SeeId
               .at1344-45( ci
                            tingBa
                                 ile
                                   yv.G  lover,88U.S.342,349 -50(1 874)(“Toho ld
tha
  tbyc onceal
            ingafraud
                    ,orbyc  omm i
                                tt
                                 ingaf raudinam annertha
                                                       titcon ceal
                                                                 edi tse
                                                                       lfunti
                                                                            l
sucht
    im easthepar
               tyc ommi
                      ttingthefraudc ouldpleadthes
                                                 tatuteo
                                                       flim ita
                                                              tionstop rote
                                                                          ctit
                                                                             ,is
tom akethelaww h
               ichw asdesignedtopreventfraudthem e
                                                 ansbywh ic hitism adesu cce
                                                                           ssful
andsecure
        .”)(emphas
                 isadded)).

      Fol
        low ingIrwinv.De pa
                          rtm e
                              ntofVe
                                   teransAf
                                          fai
                                            rs,498U.S.89,96(1990 )andPacev.
DiGugle
      ilmo,544U  .S.408
                      ,418(2005 )
                                ,theFede
                                       ralCir
                                            cui
                                              th a
                                                 sh e
                                                    ldthat
                                                         ,forequitab
                                                                   letol
                                                                       lingto
apply,apet
         itionermust“[e
                      stabl
                          ish]twoel
                                  em en
                                      ts
                                       :(1)tha
                                             t[she
                                                 ]h a
                                                    sb eenpursu
                                                              ing [h
                                                                   er]r
                                                                      ights
di
 ligen
     tly
       ,a nd(2)tha
                 tsom eextrao
                            rdina
                                ryci
                                   rcumstan
                                          ce”suchas“def
                                                      e c
                                                        tiv
                                                          epl e
                                                              a d
                                                                ing,fra
                                                                      ud,or
dures
    s...stoodinth eway.
                      ”W  a
                          xv.S ec
                                ’yofHeal
                                       th &Hum anServs
                                                     .,No .03 -2830V,2012 WL
3867161,a
        t*3 ,*10(F ed
                    .Cl.Spec.M st
                                r.Aug
                                    .7,2012).“Extr
                                                 aord
                                                    inaryci
                                                          rcum stanc
                                                                   es”are

                                              7
s
itua
   tion
      sthataremor
                ethanunusua
                          l;th
                             eyare“uniqu
                                       e ”and“ra
                                               re”inthei
                                                       roccur
                                                            rence
                                                                .M oj
                                                                    icav.
S
e c
  ’yofH ea
         lth &HumanServ
                      s.,102Fed.Cl
                                 .96,100- 01(2
                                             011)(f
                                                  indingequ
                                                          itab
                                                             leto
                                                                llingwher
                                                                        e
p
eti
  tione
      r’spet
           it
            ionwaslo
                   sttw
                      i c
                        ebya“ [w]
                                ell
                                  -es
                                    tabl
                                       ishedandw e
                                                 ll-known”cou
                                                            rie
                                                              rservic
                                                                    e).

      Specia
           lm as
               tershavefoundtha
                              te qu
                                  itab
                                     leto
                                        llingm ayalsoapplybas
                                                            e duponm enta
                                                                        l
incapac
      ita
        tion
           .G rayv.Se
                    c’yofH eal
                             th &HumanS  e
                                         r v
                                           s.,No .15-146V,2016 WL787166(F  ed
                                                                            .
Cl
 .Spe c
      .M str
           .Fe b
               .4,2016);Hodgev.Se c
                                  ’yofH e
                                        alth &Hum anS er
                                                       v s
                                                         .,No .09-453V,2015
WL9685916(F ed.Cl.Spec
                     .M str
                          .D ec
                              .21,2015). How ev
                                              er,equi
                                                    tableto
                                                          ll
                                                           ingisnotav a
                                                                      ila
                                                                        bleto
apet
   itione
        r“ duetoun aw
                    arenessofacausall
                                    inkbetw e
                                            ena nin
                                                  juryanda dmini
                                                               str
                                                                 ationofa
vacc
   ine....”Cloer,654F .3dat1345.

      I
      II. D
          ISCUSS
               ION

     Uponrevi
            ewofthere
                    cordsandthepar
                                 tie
                                   s’mo t
                                        ions
                                           ,Idono tf
                                                   indtha
                                                        tP e
                                                           ti
                                                            tione
                                                                rs
demons
     tra
       tedarea
             sonab
                 leba
                    sisfo
                        rthei
                            rclaim
                                 ,no rdoIfindth
                                              eirargumen
                                                       tstha
                                                           te qu
                                                               ita
                                                                 ble
to
 ll
  ingappl
        iespe
            rsua
               sive
                  .Forthefol
                           lowingrea
                                   sons,IdenyPet
                                               ition
                                                   ers
                                                     ’reque
                                                          stforat
                                                                torn
                                                                   eys
                                                                     ’
fee
  sandcost
         s.

      Ind e
          terminingwh  etherther
                               ew asareasonablebasi
                                                  sforth epre
                                                            sentpet
                                                                  it
                                                                   ion,the
unders
     ignedconsideredth etotali
                             tyoftheci
                                     rcum s
                                          tan ce
                                               s,seeChuisano,116F ed.Cl.at288,
includ
     ingthefac
             tualb asesa ndm  ed
                               ica
                                 lsupportforthep e
                                                 ti
                                                  tion
                                                     ,asw  e
                                                           llastheju
                                                                   risdi
                                                                       ctional
issues
     .Id. Und rth
              e   efactu a
                         lb as
                             issurr
                                  oundingthep et
                                               it
                                                ion,spec
                                                       ialm as
                                                             terscanconsiderthe
ci
 r cums
      tancesofthep et
                    ition’sfil
                             ingits
                                  elf
                                    .S eeCu rranv.Sec’
                                                     yofH  ea
                                                            lth &Hum anS ervs
                                                                            .,No.
15-804V,2016 WL4272069   ,a t*3(Fed.Cl
                                     .Sp ec
                                          .M  st
                                               r.June22,2016)(find
                                                                 ingreasona b
                                                                            le
basiswher
        eth e“ p
               r e
                 cisec ut-offdat
                               e”ofthestatu
                                          teo fl
                                               im i
                                                  tat
                                                    ionsw asunknownbyp  et
                                                                         it
                                                                          ioner’
                                                                               s
counse
     l),remand e
               dono  th ergrounds,2017 WL2 17704(F ed
                                                    .Cl.J an
                                                           .3,2017).

             A
             .Fa
               ctua
                  l and M
                        edi
                          calBa
                              ses

      Pe
       titione
             rshighligh
                      tth eshor
                              tp e
                                 riodo ftimec ounselposse
                                                        ssedbefo
                                                               reheb e
                                                                     lievedthe
st
 atut
    eoflim i
           tat
             ionswou ldexpire.Reply6.P eti
                                         tioners
                                               ’c ouns
                                                     elarguedtha
                                                               thiscli
                                                                     entstoldh
                                                                             im
tha
  ttheyhadaphy  s
                ici
                  a n
                    ’sopinionthatL.P.w asv ac
                                            cine-
                                                injured.Id.at7.Pet
                                                                 itione
                                                                      rs’counse
                                                                              l
ther
   efor
      eb e
         lievedtha
                 th ecouldp rov
                              ec ausa
                                    tiona ndc ons
                                                equ en
                                                     tlyfi
                                                         ledthepe
                                                                ti
                                                                 tion“withinone
andone-ha
        lfd ay
             s ”af
                 terspeakingtoPeti
                                 tioners.Id.at4 .

       Iamunp er
               suadedth a
                        tP et
                            itione
                                 rs’rushedfi
                                           lingsuppo r
                                                     tsar ea
                                                           sonableb asis.E  v
                                                                            enw ith
thec ompres
          s edtimefram e
                       ,P et
                           itioner
                                 s’counselw asinpo sse
                                                     ssionofthed a
                                                                 teso fL .P.’s
vaccinat
       ions,andh estatedthath eexpres
                                    sedcon ce
                                            rn saboutthesta
                                                          tuteoflim ita
                                                                      tionstoh is
cl
 ien
   t sb a
        seduponth ed atesPeti
                            tioner
                                 sg avehim.R  eplyat3(“Imm edia
                                                              tely
                                                                 ,Iw   asc oncerned
becauseD ecemb er12,2014(th e36-monthlimitat
                                           ion)w asonlyfourd ay
                                                              saw  aya ndwou  ldb ethe
36thmon thsincethelastinje
                         ction....”).A ccord
                                           ingtoP  e
                                                   ti
                                                    tioners
                                                          ,pert
                                                              inentin form at
                                                                            ion,like
thed a
     teo fva c
             cinat
                 ionandth eon setofsymptom s
                                           ,w  asal
                                                  readyknowntoP  et
                                                                  ition ersandth eir
counselbyth ed a
               teoffil
                     ingth e
                           irp et
                                it
                                 ion.Id.at5(  “Therew a
                                                      snodoub tsheb  ecam emo  re
symptom at
         ica f
             terthefi
                    r s
                      tinject
                            ion[M  a
                                   rch30,2011 ],butsheh adbeeninap  ainfulh e
                                                                            aling
cond
   itionev ersincehersurgeryonF  eb
                                  ruary20,2011 .”)
                                                 . Cons equ
                                                          ent
                                                            ly,P e
                                                                 ti
                                                                  t ion e
                                                                        rsa ndtheir

                                         8
coun
   selshouldhaveknowntha
                       tthe
                          irpeti
                               tionwasun
                                       time
                                          ly.SeeSomosotv
                                                       .Sec
                                                          ’yofH e
                                                                alth &
HumanServs
         .,120F ed.Cl
                    .716,721(2015)(“Arev
                                       iewofth
                                             erelevan
                                                    tcas
                                                       elawand[th
                                                                e]
med
  ica
    lrecordsshou
               ldhaveal
                      ert
                        edpet
                            itioner
                                  sandth
                                       eirc
                                          ounse
                                              lthatth
                                                    isca
                                                       sewasunt
                                                              imely.
                                                                   ”).

            B
            . Ju
               risd
                  ict
                    iona
                       lIs
                         sue
                           s

      Pe
       ti
        tione
            rsarguethatL.P
                         .’
                          sphysic
                                ians
                                   ’m i
                                      sdiagno
                                            sesand Me
                                                    r c
                                                      k’sfai
                                                           luretono t
                                                                    ify
Pe
 tit
   ioner
       sofa“ con
               tamin a
                     ted”Gard
                            asi
                              lbatchcons
                                       ti
                                        tute“ex
                                              tra
                                                ord
                                                  inarycirc
                                                          um s
                                                             t anc
                                                                 es.”R ep
                                                                        ly
8.P et
     it
      ioner
          scla
             imth atthes
                       e“ex
                          tra
                            ord
                              inaryci
                                    rcumstanc
                                            es”tr
                                                igge
                                                   rth eappl
                                                           ica
                                                             tiono fequ
                                                                      itab
                                                                         le
                                                               7
tol
  lingandthi
           screa
               tesar ea
                      sonab
                          lebas
                              isforthe
                                     irpet
                                         it
                                          ion.Id
                                               .at6-8
                                                    .Id isagre
                                                             e.

     Pe
      tit
        ionersall
                eg etha
                      tM  e
                          rck’sfailuretoinformth emo fthe“contamin a
                                                                   ted ”lo
                                                                         to f
G
ardas
    ilcons
         ti
          tutesafraudsuffi
                         cientfore qui
                                     tabletol
                                            ling. Id.at8. Un for
                                                               tun a
                                                                   telyfor
P
et
 itione
      rs,M er
            c k
              ,thea l
                    leged
                        lyf r
                            a udu
                                le ntent
                                       ity,isnottheiradver
                                                         s a
                                                           rialparty
                                                                   .S eeBa i
                                                                           ley,88
U
.S.a
   t349 -
        50( c
            itedinC loe
                      r,654F  .3da t1344).P et
                                             itione
                                                  rsdono tallegeth a
                                                                   tR espondent
d
efra
   udedthemo rothe
                 rw isedeniedP et
                                it
                                 ion er
                                      sfromd iligen
                                                  tlypursuingtheirlegalrigh
                                                                          ts.S e
                                                                               e
R
eply8. The
         refore
              ,P e
                 ti
                  tionerscannotav ai
                                   lth emselvesofequitab
                                                       letoll
                                                            ingth roughf r
                                                                         aud.

      Pe
       ti
        tion
           ers
             ’c l
                aimsfo
                     r“ext
                         rao
                           rdina
                               ryci
                                  rcums
                                      tances
                                           ”w arra
                                                 ntingequ
                                                        ita
                                                          bletol
                                                               lingare
simi
   lar
     lyunsucce
             ssfu
                l.“Ext
                     raord
                         ina
                           rycir
                               cumst
                                   anc
                                     es”arethosetha
                                                  ta r
                                                     eunique
                                                           lyrare.M o
                                                                    jic
                                                                      a
v
.S ec
    ’yofH ea
           lth &HumanS e
                       rvs
                         .,102Fed.Cl
                                   .96
                                     ,100 -
                                          01(2011)( c
                                                    it
                                                     ingOhv
                                                          .Gon zales,406
F
.3d611,613(9thC ir
                 .2005
                     ))
                      .M isd
                           iagnos
                                esar
                                   eunfo
                                       rtuna
                                           telycommonanddono  tconsti
                                                                    tut
                                                                      e
thera
    reci
       rc um
           stance
                sthatwar
                       ran
                         tequi
                             tab
                               leto
                                  ll
                                   ing
                                     .

       Equi
          tabl
             etol
                lingh asbeenfoundtoapp lyinth eVa c
                                                  cineP rogramwh enap e
                                                                      titione
                                                                            ris
men
  tallyincapaci
              ta
               tedtoth edegreetha
                                tsh ec ou
                                        ldno tpursueh e
                                                      rl ega
                                                           lrigh
                                                               ts.G rayv.S e
                                                                           c’yof
Hea
  lth&Hum   anS e
                rvs.,No .15 -146V
                                ,2016 WL787166(F    e
                                                    d.C l.Sp e
                                                             c.M s
                                                                 tr
                                                                  .F eb
                                                                      .4,2016 )
                                                                              ;
Hodgev.S ec’yofHealth &Hum  anSer
                                vs.,No  .09-453V,2015 WL9685916(F   ed
                                                                     .C l
                                                                        .Sp ec
                                                                             .
Ms
 tr.D ec.21,2015)
                .P  et
                     it
                      ionersdidno
                                tp resentanye vid
                                                e n
                                                  ceth a
                                                       tth eyw e
                                                               rem en
                                                                    tal
                                                                      ly
incapacita
         tedtothed egr
                     eethattheycouldnotpu r
                                          su ethe
                                                irlegalrights
                                                            .S e
                                                               eW ax,2012 W L
3867161a t*10(pet
                itionermu s
                          tshowth atthey“[hav e
                                              ]b eenpursuing[the
                                                               ir
                                                                ]rig h
                                                                     tsdilig
                                                                           ent
                                                                             ly,
and[]th a
        tsom eext
                ra ord
                     inarycircums
                                tan c
                                    estoodin[ the
                                                ir]w ay”).

      Finally
            ,ap  eti
                   tiondo esnotw  a
                                  rran
                                     te qui
                                          tab
                                            letoll
                                                 ing“ dueto[ an
                                                              ]unaw arenes
                                                                         so fac au
                                                                                 sal
linkbetwe enanin jurya nda dminis
                                trat
                                   ionofav accine....”Cloer,654F .3da t1345.Equitab
                                                                                  le
tolingc
   l   a nnotbeu  sedbyp  e
                          tit
                            ionerstoinse
                                       rtad i
                                            scov e
                                                 ryruleintotheV acc
                                                                  ineA ct
                                                                        .Clo er,654
F
.3da t1339(ho ldingth  a
                       tthed at
                              eo fonset“doesno tdependonwh  enap e
                                                                 ti
                                                                  tionerknewo  r
reasonab
       lyshou ldh  av eknowna nythingadv e
                                         rseabouth e
                                                   rc ondi
                                                         tion”)
                                                              . Therefo
                                                                      re,Pet
                                                                           itioner
                                                                                 s’
argumentsth a
            tL .P
                . ’sphy si
                         ciansm isd
                                  iagnosedh e
                                            rsymp tom shavenow  e
                                                                ightinfind
                                                                         inga
reasonab
       l eb a
            sisfo re qui
                       tableto
                             lling. Consequen
                                            tly,Pet
                                                  itioner
                                                        sa reunab
                                                                letoshowar  easonab
                                                                                  le
basi
   sthroug hana rg um entforequitab
                                  letol
                                      ling.


7
 Th
  isdeci
       siondoesno
                tprec
                    ludetha
                          tape
                             ti
                              tione
                                  rcouldshoware
                                              ason
                                                 ableba
                                                      sist
                                                         hroug
                                                             hanunsu
                                                                   cce
                                                                     ssfu
                                                                        l,
bu
 totherw
       isecolo
             rabl
                e,a
                  rgumentfo
                          requ
                             itab
                                leto
                                   ll
                                    ing.Forth
                                            ep u
                                               rpo
                                                 sesoft
                                                      hiscas
                                                           e,how
                                                               eve
                                                                 r,
Pe
 ti
  tion
     ersw e
          reunab
               letodoso
                      .
                                         9
     IV
      .    CONCLUS
                 ION

      Pe
       ti
        tione
            rsinV a
                  ccin
                     eA c
                        tli
                          tig
                            at
                             ionmu  s
                                    tshowth a
                                            tthe
                                               irpe
                                                  tit
                                                    ionw asf
                                                           iledingoodf a
                                                                       ith
a
ndonar easonab
             lebas
                 isinord
                       ertobeel
                              igib
                                 lefora t
                                        torn
                                           eys’fe
                                                esandc os
                                                        ts
                                                         .P e
                                                            tit
                                                              ionersinthe
p
resen
    tcasedidnotes
                tabl
                   isharea
                         sonab
                             leb a
                                 sisforthe
                                         irpet
                                             it
                                              ion
                                                .P et
                                                    itione
                                                         rs’ Mo
                                                              tionfor
A
tto
  rneys
      ’F eesi
            sthe
               refo
                  reDEN IED.

    I nth
        eab
          sen
            ceo
              famo
                 tionfo
                      rre
                        viewf
                            il
                             edpursu
                                   anttoRCFCAppend
                                                 ixB,thec
                                                        lerko
                                                            f
                                                             8
th
 ecou
    rtSHALLENTERJUDGMENTina ccord
                                ancewithth
                                         ete
                                           rmso
                                              ftheabovede
                                                        cis
                                                          ion
                                                            .


     ITISSOORDERED
                 .

                                        s
                                        /He
                                          rbr
                                            inaD
                                               .S and
                                                    ers
                                        Herb
                                           rinaD
                                               .Sander
                                                     s
                                        Spec
                                           ialMa
                                               ste
                                                 r




8
 Pu
  rsu
    anttoVacc
            ineRule11(
                     a),ent
                          ryofju
                               dgm
                                 enti
                                    sexp
                                       edi
                                         tedb
                                            yth
                                              epa
                                                rt
                                                 ies
                                                   ’jo
                                                     into
                                                        rse
                                                          par
                                                            atef
                                                               il
                                                                ingo
                                                                   f
ano
  tic
    erenoun
          cingth
               erigh
                   ttos e
                        ekrev
                            iew.
                                   10